Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38




               EXHIBIT C
       Case 8-20-72474-las                 Doc 49         Filed 09/18/20         Entered 09/18/20 15:25:38




                                                            Exhibit C
Date         Description                                                                                Amount
2020-08-05 Gusto Payroll (returned because I forgot to transfer funds)       Payroll                              $3,443.56
2020-08-07 Gusto Payroll Tax (returned because I forgot to transfer funds)   Payroll Tax                           $708.77

2020-08-17 Intuit Credit Card Deposit                                        Wholesale                             $102.40
2020-08-14 Intuit Credit Card Deposit                                        Wholesale                             $217.80

2020-08-12 Intuit Credit Card Deposit                                        Wholesale                              $68.40
2020-08-19 Brooklyn Oneology                                                 Canning Line Receiveable             $4,167.00
2020-08-18 DEPOSIT                                                           Receivables                          $2,811.76

2020-08-04 DEPOSIT                                                           Receivables                          $6,868.06
2020-08-03 Square Credit Card Deposits                                       Tasting Room sales                   $1,497.93

2020-08-03 Square Credit Card Deposits                                       Tasting Room sales                   $1,692.21
2020-08-03 Square Credit Card Deposits                                       Tasting Room sales                   $2,231.27
2020-08-06 Square Credit Card Deposits                                       Tasting Room sales                   $1,306.58

2020-08-10 Square Credit Card Deposits                                       Tasting Room sales                    $613.09
2020-08-10 Square Credit Card Deposits                                       Tasting Room sales                    $777.47

2020-08-10 Square Credit Card Deposits                                       Tasting Room sales                   $1,240.65
2020-08-10 Square Credit Card Deposits                                       Tasting Room sales                   $2,057.89
2020-08-11 Square Credit Card Deposits                                       Tasting Room sales                     $12.60

2020-08-14 Square Credit Card Deposits                                       Tasting Room sales                    $339.50
2020-08-17 Square Credit Card Deposits                                       Tasting Room sales                   $1,429.04

2020-08-17 Square Credit Card Deposits                                       Tasting Room sales                   $1,429.22
2020-08-17 Square Credit Card Deposits                                       Tasting Room sales                   $2,243.69
2020-08-18 Square Credit Card Deposits                                       Tasting Room sales                    $126.79

2020-08-20 Square Credit Card Deposits                                       Tasting Room sales                    $119.18
2020-08-21 Square Credit Card Deposits                                       Tasting Room sales                    $795.75

2020-08-24 Square Credit Card Deposits                                       Tasting Room sales                   $1,164.66
2020-08-24 Square Credit Card Deposits                                       Tasting Room sales                   $1,628.37
2020-08-24 Square Credit Card Deposits                                       Tasting Room sales                   $2,964.21
2020-08-28 Square Credit Card Deposits                                       Tasting Room sales                    $794.63

2020-08-31 Square Credit Card Deposits                                       Tasting Room sales                   $1,015.63
2020-08-31 Square Credit Card Deposits                                       Tasting Room sales                   $1,740.32
2020-08-31 Square Credit Card Deposits                                       Tasting Room sales                   $2,167.46


                                                                                                                 $47,775.89




                                                                 1
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38




               EXHIBIT D
       Case 8-20-72474-las               Doc 49        Filed 09/18/20      Entered 09/18/20 15:25:38




                                                        Exhibit D
Date        Description                                                                   Amount

2020-08-04 Lindenmeyr Munroe                                        COGS                            $3,985.59
2020-08-04 Payroll Fees Gusto                                       Payroll Fees                     $107.54

2020-08-04 Payroll                                                  Payroll                         $3,443.56
2020-08-04 Gusto Payroll Tax                                        Payroll Tax                      $708.77
2020-08-05 OVERDRAFT RET (I forgot to transfer payroll money)       Bank Fees                         $35.00

2020-08-05 RPM                                                      Workers Comp                      $75.89
2020-08-07 Pollack Hallett                                          Rent                            $7,845.18
2020-08-10 Lindenmeyr Munroe                                        COGS                            $1,861.36
2020-08-10 Payroll                                                  Payroll                         $4,343.56

2020-08-10 Gusto Payroll Tax                                        Payroll Tax                      $708.77
2020-08-10 K Sidrane, Labels                                        Cogs                            $1,883.16
2020-08-10 WIRE TRANSFER FEE                                        Bank Fees                         $30.00
2020-08-11 Payroll                                                  Payroll                         $4,592.94
2020-08-11 Gusto Payroll Tax                                        Payroll Tax                      $801.00

2020-08-12 Quickbooks Payment fees                                  Bank Fees                           $2.58
2020-08-12 RPM                                                      Workers Comp                      $11.00
2020-08-14 Quickbooks Payment fees                                  Bank Fees                           $7.66
2020-08-17 Brewers Supply Group                                     COGS                            $3,714.10

2020-08-17 Quickbooks Payment fees                                  Bank Fees                           $3.73
2020-08-18 Payroll                                                  Payroll                         $5,216.30
2020-08-18 Gusto Payroll Tax                                        Payroll Tax                      $915.88

2020-08-18 Country Malt Group COGS                                  COGS                            $3,735.59
2020-08-19 RPM                                                      Workers Comp                     $148.91

2020-08-21 Air Gas                                                  COGS                                $5.11
2020-08-24 Coastal Propane                                          Utilities                        $401.05
2020-08-24 Brew Cheese                                              Keg Deposit Refund               $167.00

2020-08-24 Sapsuckers                                               Keg Deposit Refund                $90.00
2020-08-24 Osteria Da Nino                                          Keg Deposit Refund               $120.00

2020-08-25 PSEG                                                     Utilities                        $893.00

2020-08-25 PSEG                                                     Electric                         $613.00
2020-08-25 Ascentium Capital                                        Lease payment                    $858.35

2020-08-25 Payroll                                                  Payroll                         $5,660.33

2020-08-25 Gusto Payroll Tax                                        Payroll Tax                     $1,029.88
2020-08-26 Clear Beer                                               Maintenance                      $362.80

2020-08-26 The Better Man Distilling                                COGS                             $249.00
2020-08-26 RPM                                                      Workers Comp                     $124.31

2020-08-27 National Grid                                            Utilities                        $292.33

2020-08-31 The Subtle Tea                                           COGS                              $84.00


                                                                                                   $55,128.23




                                                                1
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38




                EXHIBIT E
       Case 8-20-72474-las      Doc 49       Filed 09/18/20   Entered 09/18/20 15:25:38




                                              Table 1
Exhibit E-
Outstanding bills
Payee               Amount               Purpose          Due Date

Sales Tax                                Sales Tax                     9/20

Ubergeek Brewing                $80.00 Beer                            9/30

PSEG                         $1,086.11 Electric                        9/15

PSEG                          $791.62 Electric                         9/15

Fortress Security             $400.84 Alarm                            9/30

Haylee Jordan                $1,225.00 Marketing                       9/10

National Grid                 $676.20 Gas/ Deposit                     9/15




                             $4,259.77




                                                     1
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38




                EXHIBIT F
                Case 8-20-72474-las              Doc 49   Filed 09/18/20               Entered 09/18/20 15:25:38



                                                 Moustache Brewing Co.
                                                  A/R Aging Summary
                                                     As of August 31, 2020

                                                                                                                    91 and
                                                              Current         1 - 30      31 - 60     61 - 90        over          Total
Bellport Cold Beer and Soda                                                                              200.80        287.99         488.79
Brewology Speonk                                                                                                        59.98          59.98
Bubba's Burrito Bar                                                              224.80                                               224.80
Country Corner                                                                                                          94.99          94.99
Dark Horse Restaurant                                                             95.00                                153.99         248.99
First & South                                                                                                          405.18         405.18
Funchos                                                                          100.40                                               100.40
Hilton Garden Inn/ Long Island Fork Restaurant                                                                         179.00         179.00
Main Road Biscuit Company                                                                                102.60                       102.60
Maple Tree BBQ                                                                    99.20                                                99.20
North Fork Roadhouse                                                             212.00                                               212.00
Peconic Beverage                                                                 198.60                                               198.60
S.K.I. Beer USA                                                 26,877.65                                                           26,877.65
Sapsuckers                                                         80.20                                                               80.20
South Shore Dive                                                                 168.00       78.00                                   246.00
The Better Man Distilling Co                                                      51.20                                                51.20
The Cheese Patch                                                                                          99.20                        99.20
The Winemaker Studio                                                                                                    94.99          94.99
Townline BBQ                                                                     212.60                                               212.60
TOTAL                                                     $     26,957.85 $     1,361.80 $    78.00 $    402.60 $     1,276.12 $    30,076.37
                   Case 8-20-72474-las         Doc 49       Filed 09/18/20         Entered 09/18/20 15:25:38


                                              Moustache Brewing Co.
                                                        BALANCE SHEET
                                                       As of August 31, 2020


                                                                                                                   TOTAL
ASSETS
 Current Assets
 Bank Accounts
  1001 Payroll TD Bank Ch 11 Checking 1168                                                                        6,749.82
  1002 Tax TD Bank Ch 11 Checking 1176                                                                            4,034.23
  1003 Operating TD Bank Ch 11 Checking 1217                                                                     23,752.77
 Total Bank Accounts                                                                                            $34,536.82
 Accounts Receivable
  2000 Accounts Receivable                                                                                       30,076.37
 Total Accounts Receivable                                                                                      $30,076.37
 Other Current Assets
  2300 Inventory                                                                                                 30,000.00
  2900 Undeposited Funds                                                                                           118.40
  Canning Line Receivable                                                                                        29,165.00
  Cash Collected Clearing Account                                                                                     0.00
  Square Deposit Clearing Account                                                                                     0.00
 Total Other Current Assets                                                                                     $59,283.40
 Total Current Assets                                                                                          $123,896.59
 Fixed Assets
 3100 Gross Fixed Assets
  3105 Machinery & Equipment                                                                                    270,703.57
  3140 Building                                                                                                  21,183.58
  3150 Pro-Master                                                                                                28,687.41
  3160 LHI - Buildout 2017/18                                                                                   120,706.13
 Total 3100 Gross Fixed Assets                                                                                  441,280.69
 3200 Accumulated Depreciation                                                                                 -168,075.00
 Total Fixed Assets                                                                                            $273,205.69
 Other Assets
 Security Deposit - Rent                                                                                         10,245.00
 Total Other Assets                                                                                             $10,245.00
TOTAL ASSETS                                                                                                   $407,347.28




                                    Accrual Basis Friday, September 11, 2020 12:20 PM GMT-04:00                       1/3
                     Case 8-20-72474-las        Doc 49       Filed 09/18/20         Entered 09/18/20 15:25:38


                                               Moustache Brewing Co.
                                                         BALANCE SHEET
                                                        As of August 31, 2020


                                                                                                                    TOTAL
LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   4000 Accounts Payable                                                                                            322.86
  Total Accounts Payable                                                                                           $322.86
  Other Current Liabilities
   4301 Payroll Liabilities                                                                                            0.00
   4400 Sales Tax Payable                                                                                          2,668.41
   4500 Client Deposits
    4505 Keg Deposits                                                                                              4,473.00
   Total 4500 Client Deposits                                                                                      4,473.00
   Gift Cards Payable                                                                                              3,868.81
   Loan Dave Schultzer                                                                                            11,035.80
   Loan from Lauri & Matthew Spitz                                                                               129,526.11
   NYS Bottle Deposit Tax Payable                                                                                   187.80
   SBA EIDL Loan                                                                                                 157,600.00
   SBA PPP Loan                                                                                                   20,490.00
   Square Capital Loan                                                                                            12,775.80
   TA Loan                                                                                                        15,000.00
   Tips Payable                                                                                                    1,265.54
  Total Other Current Liabilities                                                                               $358,891.27
 Total Current Liabilities                                                                                      $359,214.13
 Long-Term Liabilities
  4890 Accrued Interest Payable Expansion Loan                                                                    11,868.68
  B&H Loan                                                                                                       410,757.38
  Pinnacle Capital Partners Loan                                                                                   8,583.52
  Promaster Loan Payable                                                                                           8,443.03
  Shareholder Notes Payable                                                                                       70,000.00
 Total Long-Term Liabilities                                                                                    $509,652.61
 Total Liabilities                                                                                              $868,866.74
 Equity
 5800 Opening Balance Equity                                                                                    -489,857.58
 5850 Partner distributions
  5851 Lauri Spitz                                                                                                -5,250.00
  5852 Matthew Spitz                                                                                              -5,250.00
 Total 5850 Partner distributions                                                                                -10,500.00
 5900 Retained Earnings                                                                                             560.19




                                     Accrual Basis Friday, September 11, 2020 12:20 PM GMT-04:00                       2/3
                Case 8-20-72474-las       Doc 49       Filed 09/18/20         Entered 09/18/20 15:25:38


                                         Moustache Brewing Co.
                                                   BALANCE SHEET
                                                  As of August 31, 2020


                                                                                                                TOTAL
 Net Income                                                                                                  38,277.93
 Total Equity                                                                                             $ -461,519.46
TOTAL LIABILITIES AND EQUITY                                                                               $407,347.28




                               Accrual Basis Friday, September 11, 2020 12:20 PM GMT-04:00                         3/3
                       Case 8-20-72474-las      Doc 49       Filed 09/18/20         Entered 09/18/20 15:25:38


                                               Moustache Brewing Co.
                                                        PROFIT AND LOSS
                                                             August 2020


                                                                                                                   TOTAL
Income
 6000 Sales
  Tasting Room                                                                                                   31,588.36
  Wholesale                                                                                                      31,141.09
 Total 6000 Sales                                                                                                62,729.45
 6020 Discounts/Refunds Given                                                                                    -4,117.56
Total Income                                                                                                    $58,611.89
Cost of Goods Sold
 7000 Cost of Goods Sold                                                                                         20,451.82
Total Cost of Goods Sold                                                                                        $20,451.82
GROSS PROFIT                                                                                                    $38,160.07
Expenses
 8000 Salaries & Benefits
  8010 Wages                                                                                                      8,840.81
  8020 ER Payroll Taxes                                                                                           1,127.93
  8060 Payroll Processing Fees                                                                                     107.54
 Total 8000 Salaries & Benefits                                                                                  10,076.28
 8400 Facility Costs
  8410 Rent Expense                                                                                               8,145.18
  8430 Utilities                                                                                                  2,522.24
 Total 8400 Facility Costs                                                                                       10,667.42
 8500 Other G&A
  8530 Repairs & Maintenance                                                                                       362.80
  8585 Business Licenses & Permits                                                                                   20.00
  8590 Merchant Fees                                                                                               848.61
  8600 Bank Service Charges                                                                                        143.03
  8620 Insurance Expense                                                                                           341.51
 Total 8500 Other G&A                                                                                             1,715.95
Total Expenses                                                                                                  $22,459.65
NET OPERATING INCOME                                                                                            $15,700.42
Other Expenses
 9600 Taxes
  9605 NYS Bottle Deposit Tax                                                                                        -2.40
 Total 9600 Taxes                                                                                                    -2.40
Total Other Expenses                                                                                               $ -2.40
NET OTHER INCOME                                                                                                     $2.40
NET INCOME                                                                                                      $15,702.82




                                     Accrual Basis Friday, September 11, 2020 12:21 PM GMT-04:00                      1/1
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38
        Case 8-20-72474-las              Doc 49       Filed 09/18/20        Entered 09/18/20 15:25:38



                                                             T         STATEMENT OF ACCOUNT



   MOUSTACHE BREWING CO LLC                                            Page:                                      1 of 3
   DIP CASE 20-72474 EDNY                                              Statement Period:        Aug 01 2020-Aug 31 2020
   400 HALLETT AVE STE A                                               Cust Ref #:                4362601168-039-T-###
   RIVERHEAD NY 11901-3076                                             Primary Account #:                  436-2601168




Chapter 11 Checking
MOUSTACHE BREWING CO LLC                                                                                  Account # 436-2601168
DIP CASE 20-72474 EDNY


ACCOUNT SUMMARY
Beginning Balance                         1,961.02                               Average Collected Balance             2,882.56
Electronic Deposits                      32,352.33                               Interest Earned This Period               0.00
                                                                                 Interest Paid Year-to-Date                0.00
Electronic Payments                      27,528.53                               Annual Percentage Yield Earned          0.00%
Other Withdrawals                            35.00                               Days in Period                              31
Ending Balance                            6,749.82



                                                         Total for this Period       Total Year-to-Date
                  Total Overdraft Fees                                    $0.00                     $0.00
                  Total Returned Item Fees (NSF)                        $35.00                     $35.00


DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE     DESCRIPTION                                                                                            AMOUNT
08/05            ACH RETURNED ITEM, GUSTO NET 277532 6semjoofdhk                                                       3,443.56
08/05            eTransfer Credit, Online Xfer                                                                         4,000.00
                      Transfer from CK         1217
08/06            eTransfer Credit, Online Xfer                                                                         1,000.00
                      Transfer from CK         1217
08/07            CCD DEPOSIT, GUSTO TAX 308539 6semjooov6a                                                               708.77
08/10            eTransfer Credit, Online Xfer                                                                         6,400.00
                      Transfer from CK         1217
08/17            eTransfer Credit, Online Xfer                                                                         4,000.00
                      Transfer from CK         1217
08/24            eTransfer Credit, Online Xfer                                                                         6,800.00
                      Transfer from CK         1217
08/31            eTransfer Credit, Online Xfer                                                                         6,000.00
                      Transfer from CK         1217

                                                                                                 Subtotal:            32,352.33
Electronic Payments
POSTING DATE     DESCRIPTION                                                                                            AMOUNT
08/04            CCD DEBIT, GUSTO NET 277532 6semjoofdhk                                                               3,443.56
08/04            CCD DEBIT, GUSTO TAX 277536 6semjoofdkr                                                                 708.77
08/04            CCD DEBIT, GUSTO FEE 275064 6semjooaop7                                                                 107.54
08/10            CCD DEBIT, GUSTO NET 312597 6semjop09sp                                                               4,343.56
08/10            CCD DEBIT, GUSTO TAX 312599 6semjop09ss                                                                 708.77
08/11            CCD DEBIT, GUSTO NET 316155 6semjop1n4h                                                               4,592.94

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
               Case 8-20-72474-las                              Doc 49              Filed 09/18/20                Entered 09/18/20 15:25:38


    How to Balance your Account                                                                                                               Page:                                   2 of 3

    Begin by adjusting your account register                        1.   Your ending balance shown on this
    as follows:                                                          statement is:
                                                                                                                                             Ending                           6,749.82
•   Subtract any services charges shown                                                                                                      Balance
    on this statement.                                              2.   List below the amount of deposits or
                                                                         credit transfers which do not appear
•   Subtract any automatic payments,                                     on this statement. Total the deposits                               Total             +
    transfers or other electronic with-                                                                                                     Deposits
                                                                         and enter on Line 2.
    drawals not previously recorded.
•   Add any interest earned if you have                             3.   Subtotal by adding lines 1 and 2.
    an interest-bearing account.
                                                                    4.   List below the total amount of                                     Sub Total
•   Add any automatic deposit or
    overdraft line of credit.                                            withdrawals that do not appear on
                                                                         this statement. Total the withdrawals
•   Review all withdrawals shown on this                                 and enter on Line 4.                                                Total    -
    statement and check them off in your                                                                                                  Withdrawals
    account register.                                               5.   Subtract Line 4 from 3. This adjusted
•   Follow instructions 2-5 to verify your                               balance should equal your account
    ending account balance.                                              balance.                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
        Case 8-20-72474-las       Doc 49      Filed 09/18/20   Entered 09/18/20 15:25:38



                                                          STATEMENT OF ACCOUNT


   MOUSTACHE BREWING CO LLC
   DIP CASE 20-72474 EDNY                                 Page:                                  3 of 3
                                                          Statement Period:    Aug 01 2020-Aug 31 2020
                                                          Cust Ref #:            4362601168-039-T-###
                                                          Primary Account #:              436-2601168




DAILY ACCOUNT ACTIVITY
Electronic Payments (continued)
POSTING DATE    DESCRIPTION                                                                           AMOUNT
08/11           CCD DEBIT, GUSTO TAX 316159 6semjop1n5h                                                801.00
08/18           CCD DEBIT, GUSTO NET 382185 6semjopp1a0                                              5,216.30
08/18           CCD DEBIT, GUSTO TAX 382189 6semjopp1b5                                                915.88
08/25           CCD DEBIT, GUSTO NET 421435 6semjoqb3qr                                              5,660.33
08/25           CCD DEBIT, GUSTO TAX 421439 6semjoqb3ri                                              1,029.88
                                                                                Subtotal:           27,528.53
Other Withdrawals
POSTING DATE    DESCRIPTION                                                                           AMOUNT
08/05           OVERDRAFT RET                                                                             35.00
                                                                                Subtotal:                 35.00


DAILY BALANCE SUMMARY
DATE                              BALANCE                       DATE                                 BALANCE
07/31                              1,961.02                     08/11                                2,772.21
08/04                             -2,298.85                     08/17                                6,772.21
08/05                              5,109.71                     08/18                                  640.03
08/06                              6,109.71                     08/24                                7,440.03
08/07                              6,818.48                     08/25                                  749.82
08/10                              8,166.15                     08/31                                6,749.82




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38
Case 8-20-72474-las   Doc 49   Filed 09/18/20   Entered 09/18/20 15:25:38
